United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-2722
                                      ___________

Conoco Pipe Line Company, Inc.,            *
                                           *
                    Appellant,             * Appeal from the United States
                                           * District Court for the Western
      v.                                   * District of Missouri.
                                           *
Transmontaigne Pipeline, Inc.,             *      [UNPUBLISHED]
                                           *
                    Appellee.              *
                                      ___________

                                Submitted: March 13, 2000

                                    Filed: March 23, 2000
                                     ___________

Before MORRIS SHEPPARD ARNOLD and FAGG, Circuit Judges, and BENNETT,*
      District Judge.
                          ___________

PER CURIAM.

       Following a bench trial, Conoco Pipe Line Company, Inc. (Conoco) raises a
variety of contentions in this appeal related to the district court's rejection of Conoco's
claims for dissolution of its partnership with Transmontaigne Pipeline, Inc. for breach
of fiduciary duty, for breach of the parties' partnership agreement, and for an
accounting. Because this is a diversity case, we review de novo questions of state law.

      *
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa, sitting by designation.
Having considered the record and the parties' briefs in the context of Conoco's
contentions, we are satisfied the district court correctly applied controlling state law
and the record supports the district court's decision. We also conclude that a
comprehensive opinion in this diversity case would lack precedential value. We thus
affirm on the basis of the district court's decision without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-